Citation Nr: 0212978	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  98-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active service from May to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 1999, the appellant provided testimony from 
the RO at a video conference held before the undersigned in 
Washington, D.C.  A transcript of that hearing is of record.  

This appeal was last before the Board in February 2000, when 
it was remanded to the RO for further development which has 
now been completed.  By rating action dated in June 2002, 
while the case was in remand status, the RO increased the 
disability rating assigned for the service-connected right 
ankle disability from the noncompensable level to 10 percent, 
effective from the initial date of claim in December 1993.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The service-connected right ankle disability is 
manifested by limitation of motion which does not more nearly 
approximate marked than moderate.  


CONCLUSION OF LAW

The requirements for an initial rating in excess of 
10 percent for the residuals of a right ankle sprain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The evidentiary record in this appeal has been properly 
developed under the VCAA and the implementing regulations.  
See, e.g., the supplemental statement of the case issued to 
the appellant in July 2002.  Extensive VA outpatient 
treatment records have been obtained and reviewed, and the 
appellant has been accorded several official VA examinations.  
The Board notes that neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
current claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant has 
specifically stated that a private chiropractor whom he once 
consulted has no further evidence to submit in support of the 
present appeal.  Therefore, the Board is satisfied that no 
further action is required to comply with the VCAA or the 
regulations implementing it.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize painful 
motion with joint pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (2001).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability, except as noted 
below.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

As pertinent to the present appeal, the Rating Schedule 
provides that moderate limitation of ankle motion will be 
rated 10 percent disabling; a 20 percent rating is authorized 
for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The service medical records indicate that the appellant was 
discharged from active service after less than three months 
as unfit for active duty because of recurrent right ankle 
sprains.  

The appellant's initial claim for VA compensation benefits 
was received in December 1993.  

On a VA joints examination in March 1994, the appellant 
complained of constant right ankle pain with prolonged 
walking, standing, or weather changes.  On physical 
examination, there was tenderness of the right medial and 
lateral malleolus with dorsiflexion and plantar flexion, but 
a full range of motion in the right ankle was demonstrated.  
The examiner reported that there was no warmth in the ankle 
joint, and there was no indication of swelling, deformity, or 
instability in the right ankle.  On a general medical 
examination at the same time, the appellant demonstrated a 
normal gait.  

The appellant was again accorded an official VA joints 
examination in October 1997.  The appellant was currently 
working as a security guard and doing normal daily 
activities.  There had been no surgery performed on the right 
ankle.  The appellant complained of chronic problems with 
soreness, pain, and tenderness in the right ankle, with 
occasional swelling and giving away, resulting in more pain, 
swelling and stiffness in the right ankle.  He was not on 
medication for the right ankle complaints at this time, but 
he wore an elastic support and boots for additional support.  
Physical examination disclosed a normal gait, a small degree 
of anterolateral tenderness and soreness in the right ankle.  
A little scarring-type tissue was palpable on the 
anterolateral aspect of the right ankle.  There was no 
evidence of swelling in the right ankle; dorsiflexion was to 
20 degrees, and plantar flexion was to 40 degrees.  The 
appellant had full strength in his right ankle, and he stated 
that he could raise on to his toes and heels, and squat.  X-
ray studies of the right ankle at this time disclosed no 
significant abnormality of the ankle bones or joint.  

In November 1998, a private chiropractor wrote to state that 
his office had treated the appellant under Workers' 
Compensation for several back injuries.  In addition, 
according to this chiropractor, the appellant had also been 
treated for chronic ankle and foot sprain/strain, for which 
he was given arch supports, bone and muscular chiropractic 
manipulative adjustment, and range of motion exercises.  The 
appellant later informed the RO (in February 2001) that this 
chiropractor had no additional medical evidence to submit in 
support of the present appeal.  

At the July 1999 video conference, the appellant testified 
that he continued to experience pain and stiffness in his 
right ankle, especially when he awoke in the morning.  No 
surgery had ever been recommended for the appellant's right 
ankle condition.  Instead, he had to take pain pills every 
day for his ankle problem, which interfered with making his 
rounds on his job as a security guard.  He had held this job 
for the past six years and had lost very little time from 
work due to his ankle disability because he could not afford 
to take time off.  

Extensive VA outpatient treatment records dating from 
September 1991 to March 2001 reflect ongoing treatments for 
several medical disabilities, including complaints of 
recurrent right ankle pain beginning in approximately March 
1994, at which time the appellant demonstrated a full range 
of motion in the right ankle with no sign of edema.  It was 
reported in these VA outpatient records that a non-steroidal 
anti-inflammatory agent (currently Naprosyn, formerly 
Salsalate) was helpful for right ankle pain, when used.  
Recurrent X-ray studies of the right ankle were usually 
interpreted as disclosing no significant abnormality.  In 
2000, the appellant underwent a course of physical therapy 
for his right ankle complaints with only partial attainment 
of the goals of this program.  In May 2000, it was reported 
in these VA outpatient records that plantar flexion in the 
right ankle was to 30 degrees; dorsiflexion was to 
24 degrees; inversion was to five degrees; and eversion was 
to two degrees.  In November 2000, it was reported that the 
etiology of the appellant's chronic right ankle pain was 
unclear, and that X-ray studies continued to show a well-
preserved joint space without arthritis, loose bodies, or 
gutter impingement.  

On the most recent VA joints examination of the appellant in 
April 2001, he had subjective complaints of pain, stiffness, 
swelling, fatigability, lack of endurance and giving way 
pertaining to the right ankle.  He indicated to the examiner 
that his right ankle problems were chronic in nature and that 
he did not experience any flare-ups.  He wore an ankle brace 
and used a cane at this time, and he was currently taking 
medication for right ankle pain.  No surgery had been done on 
the right ankle.  He was currently working in security and, 
although he had problems with prolonged standing and walking, 
he was functioning satisfactorily on the job.  He was also 
able to perform the normal activities of daily living; he 
only had problems with more physical activity, squatting, and 
going up and down stairs.  

Physical examination of the appellant in April 2001 disclosed 
a man with an antalgic gait, using a cane to get around.  The 
right ankle did not show any swelling or deformity, and he 
could dorsiflex to 10 degrees and plantar flex to 35 degrees 
with pain at the extremes of motion.  The examiner reported 
that there was anterolateral pain and tenderness and pain 
with motion, but the right ankle did not appear to be loose 
or unstable.  X-ray studies of the right ankle at this time 
disclosed no significant bone or joint abnormality, and the 
final diagnosis was of a residual sprain of the right ankle.  
The examiner further commented that the appellant's right 
ankle disability would cause difficulties at work involving 
prolonged standing, walking, climbing, squatting, or 
crawling.  

The Board observes that the appellant's subjective complaints 
are not entirely consistent with the objective findings 
reported in the VA outpatient treatment records or on several 
VA examinations.  Although the appellant currently wears an 
ankle brace and uses a cane for ambulation, it is interesting 
that he testified at the July 1999 hearing that his treating 
VA physicians refused his request for the ankle brace, which 
he then obtained from other sources.  See July 199 
transcript, p. 14.  In any event, the medical evidence 
consistently indicates that there is no instability of the 
ankle.  Moreover, no arthritis, deformity, edema, weakness, 
excess fatigability, or incoordination has been found.  The 
veteran has consistently demonstrated full to nearly full 
range of motion of the ankle.  He has pain on the extremes of 
motion, and right ankle tenderness, requiring medication.  
These symptoms form the basis for, and are contemplated by, 
the current 10 percent disability rating.  There is no 
appropriate basis, even with consideration of the DeLuca 
factors discussed above, for finding that the limitation of 
motion more nearly approximates marked than moderate at any 
time during the initial evaluation period. 

Other Potentially Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of this disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation of 10 
percent.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  





ORDER

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a right ankle sprain is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

